              Case 1:19-cv-07723-CM Document 143 Filed 04/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------)(
PATRICIA CUMMINGS,

                                             Plaintiff,
                                                                              Docket No. 19-cv-07723 (CM)
                           -against-

THE CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
GIULIA CO)(; COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/kla HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/kla
CHARLAMAGNE THA GOD;
WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COALITION OF EDUCATIONAL mSTICE;
ANGEL MARTINEZ2; NATASHA CAPERS;
PHILIP SCOTT; ADVISE MEDIA NETWORK
n/kla AFRICAN DIASPORA NEWS CHANNEL, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff to designate
any and all individuals, officers, members, agents, servants,
and/or employees of the aforementioned agencies owing a
duty of care to Plaintiff, individually and jointly and
severally,
                                         Defendants.
-------------------------------------------------------------------------)(

   DECLARATION OF THOMAS F. LIOTTI IN SUPPORT OF PLAINTIFF'S NOTICE
         OF MOTION FOR REARGUMENT AND RECONSIDERATION

         THOMAS F. LIOTTI, ESQ., hereby declares pursuant to 29 U.S.C §1746:

         l.       I am the principal attorney with the Law Offices of Thomas F. Liotti, LLC,

 attorneys for the Plaintiff, PATRICIA CUMMINGS ("Plaintiff"), and I am admitted to practice

 in this Court. As such, I am fully familiar with the facts and circumstances of this matter.




                                                                                                       1
            Case 1:19-cv-07723-CM Document 143 Filed 04/15/21 Page 2 of 3




       2.       I submit this Declaration together with the Plaintiff's Memorandum of Law in

motion for reargument and reconsideration, pursuant to Fed. R. Civ. P. 59(e) and Local Rule 6.3,

with respect to the Court's March 26, 2021 Memorandum Decision and Order Dismissing

Amended Complaint; and for such other and further relief as this Court deems to be just and proper.

       3.       I have attached hereto the following Exhibits, which are referenced in the

 accompanying Memorandum of Law in Opposition:

   •   Exhibit A:     Copy of e-mail dated October 21,2019;

   •   Exhibit B:     Copy of the correspondence dated November 22,2019;

   •   Exhibit C:     Copy of the correspondence dated February 3, 2019;
   •
   •   Exhibit D:     Copy of all correspondence for the NYC DOE;

   •   Exhibit E:     Copy of the e-mail dated February 10, 2021 and letter to the NYC DOE and
                      e-mail and correspondence from the NYC DOE dated February 26, 2021;

   •   Exhibit F:     Redacted Copy of Office of Special Investigations Investigative Report (OSI);

   •   Exhibit G:     Copies of the Defendant Cox's August e-mails;

   •   Exhibit H:     Copy of the February 1, 2018 e-mail.

        4.      The Plaintiff was a probationary New York City Public School Teacher at The

 William W. Niles School- Middle School 118, Community School District 10, in Bronx County,

New York. She seeks damages related inter alia to the infliction of defamation and defamation

per se, slander, slander per se, libel, libel per se, fraud/misconduct, negligence, denial of due

process, violation of civil rights, discrimination, and intentional infliction of emotional distress,

 loss of reputation, loss of income, expenses upon her, the erroneous termination of her

 employment as a New York City school teacher, and the "badge of infamy" with which she has

forever been branded.




                                                                                                    2
            Case 1:19-cv-07723-CM Document 143 Filed 04/15/21 Page 3 of 3




        5.      As result of what was fallaciously reported concerning an alleged complaint made

by a parent of a student regarding a lesson taught by Plaintiff in her social studies class on the

Middle Passage, Plaintiff subsequently and unwillingly became the subject of a front page false

accusations her of being a "racist" and "making black students lieface down on the floor of her

class, and asking them '[H] ow does it feel to be a slave?" As a result, this fabricated and erroneous

set of "facts" was picked up by the media worldwide and transmitted to various news outlets and

appeared online and in media all over the world.

        6.      The arguments proffered by Plaintiff in the accompanying Memorandum of Law

sufficiently support the Plaintiff's application for reconsideration. Thus, Plaintiff presents herein

a sufficient basis the relief requested herein.

       7.       Based on the foregoing the relief requested by Plaintiff should be granted in its

entirety; and such other and further relief should be granted to the Plaintiff, as to this Court may

seem just and proper.

       I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: Garden City, New York
       April 7, 2021




                                                                                                     3
